DETAILED ACTION
This office action is in response to the applicant's after final amendment under 37 CFR 1.116 submitted on 02/17/2021. In virtue of this amendment: 
Claims 4-5 are canceled; 
Claim 1 is currently amended; and thus, 
Claims 1-3 and 6 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example: 
a first variable capacitor connected in parallel with the radio frequency power supply, 
a second variable capacitor connected in series with the radio frequency power supply, in addition to the variable 30capacitor for adjusting output impedance to the high harmonic component; and 
the variable capacitor is connected in parallel with the first variable capacitor, and is disposed -28- at a position closer to the substrate holder relative to the first variable capacitor and the second variable capacitor.
Regarding claims 2-3 and 6, the claims are allowed based upon dependency of allowed independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 19, 2021